—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Transit Authority, dated December 1, 1988, terminating the petitioner’s employment as a paralegal with the Manhattan and Bronx Surface Transit Operating Authority, the petitioner appeals from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated July 12, 1993, which denied the petition and dismissed the proceeding and declined to make any determination as to the petitioner’s rights under the Federal civil rights laws or the New York State Human Rights Law.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly denied the petition, which asserted a cause of action against the respondents under the *507Civil Service Law, since the respondents are not bound by the Civil Service Law. Additionally, the Supreme Court did not improvidently exercise its discretion in declining to address the merits of the petitioner’s causes of action under the New York State Human Rights Law and the Federal civil rights laws, because these causes of action were not asserted in the petition, but were made in the petitioner’s reply, where new causes of action generally may not be interposed (see, Matter of Bergamini v Manhattan & Bronx Surface Tr. Operating Auth., 62 NY2d 897; Matter of Serenbetz, 46 NYS2d 475, affd 267 App Div 836). Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.